On Motion for Rehearing.
We have heretofore overruled the first motion for rehearing of the appellee, Nannie Mae Collins. Since that time we have permitted her to file a second motion for rehearing. Our opinion overruling the first motion will be withdrawn and the following substituted as our disposition of both the first and second motions for rehearing.
The appellee, Mrs. Collins, challenges the sufficiency of the appellants’ pleadings to support our holding in our original ■opinion relative to the statute of frauds being a bar to appellees’ recovery as 'based upon the alleged agreement to reconvey the lands, which purported agreement is supported by a jury finding.
Upon re-examination of the pleadings of the appellants, we have concluded that the same are insufficient to preserve this point for our consideration. However, such fact, in our opinion, will not affect our judgment heretofore entered. The alleged agreement to reconvey the lands is but a portion of the whole illegal transaction and constitutes only another phase of the same purported trust sought to be enforced by the appellees, and the equitable powers of the court will ¡be denied for the same reasons stated m our original opinion.
Mrs. Collins also attacks the sufficiency of the appellants’ pleadings to present the question of the illegality of the purported trust, the basis for our holdings herein. The appellees are seeking to' invoke the equitable powers of a court to establish a trust in their favor, and under such circumstances they must come into court with clean hands. The defense of unclean hands need not be pleaded, but the doctrine may be applied by a court sua sponte. In 30 C.J.S., Equity, p. 487, § 97, on this issue it is said:
“The unconscionable character of a transaction between the parties need not be pleaded or set up as a defense. Whenever it is disclosed the court will of its own motion apply the maxim. It does not matter at what state of the proofs or in what order a lack of clean hands is discovered. A party cannot waive application of the clean hands rule at the instance of the court, nor does such application depend on the wish of counsel..” .
 If the above quotation was not the rule, we think the pleadings of the appellees, as outlined in our original opinion, were sufficient within themselves to reveal the illegality of the transaction, and it is well settled that in determining whether a judgment is supported by the pleadings, the court will consider the pleadings of both parties, and the omissions in the pleadings of one party may be supplied by the allegations of the other. Ray et al. v. Barrington, Tex.Civ.App., 297 S.W. 781, 783; Ormsby et al. v. Ratcliffe et al., Tex.Com.App., 36 S.W.2d 1005.
The appellee, Mrs. Collins, further asserts that we erred in our original holdings because no injury was sustained by the creditor bank and thus the doctrine we have applied is inapplicable. In this connection, she further asserts that the property of the deceased was sufficient to pay the indebtedness due the bank at the time of the transfer of the lands and asks that we make additional findings in this respect.
The record does not sustain the latter contention. At the time of the transfer of the lands in 1933, the indebtedness was more than $6,000. The value of the property of the deceased, as shown by the inventory and appraisement in 1936, was $5864. This included the quarter-section *218of land owned by the deceased at the time of her death, which was valued at $3,000, and $2,864 in personal property. It is our opinion, however, that it is immaterial that no injury has thus far been suffered by a creditor on account of the transaction involved. It is our further opinion, under the facts of this case, that it is also immaterial that the indebtedness might have been satisfied out of property retained by the deceased. It is the intent and motive of the parties at the time of the transfer with reference to the existing debt, and not the results that follow, which control the creation of the trust and determine the rights of the appellees to have it enforced in a court of equity. In 30 C.J.S., Equity, p. 483, § 95, on this question we find this language:
“The fundamental requisite in determining whether a party comes into court with clean hands is the moral intent, and not the actual injury done. Relief may be barred by improper conduct even though it caused no pecuniary injury, and a fraud doer is not entitled to relief on the ground that in view of after results the fraud was unnecessary.”
The motions for rehearing of the appel-lee, Nannie Mae Collins, are each overruled.